DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The claim amendment filed on 01/06/2022 was entered with pending Claims 1-3, 6-9 and cancelled claims 4-5. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole:
processing circuitry that inputs a noise correlation map and data corresponding to a medical image or data corresponding to an intermediate image to a learned model, wherein the noise correlation map is a noise image correlated with a spatial distribution of noise amount in the medical image, the learned model is functioned to generate denoise image data, in which noise of the medical image or noise of the intermediate image is reduced, based on the medical image generated based on data collected with respect to a subject or the intermediate image at a front stage for generating the medical image and the noise correlation map correlated with the noise included in the medical image or the intermediate image, and generates a denoise image from the denoise image data, in which the noise of the medical image or the noise of the intermediate image is reduced, wherein the learned model is a neural network, and the processing circuitry: inputs the data corresponding to the medical image or the data corresponding to intermediate image to an input layer of the neural network, and directly inputs the noise correlation map to an intermediate layer in the neural network.

Claims 2-3, 6-9 are dependent upon Claim 1 and, are therefore, allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667                                                                                                                                                                                                        
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667